El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Sucesores de L. Villamil y Co., S. en C. establecieron de-manda en la Corte de Distrito de San Juan, Primer Distrito, contra Ernesto López Díaz y otro, en cobro de dinero, y ob-tuvieron sentencia a sn favor. Para ejecutarla embargaron la participación indivisa que al demandado correspondía en *505la herencia de sn padre de cnya herencia formaba parte cierta propiedad inmueble. Se anunció la venta de los bie-nes embargados en pública subasta y Ulises López Díaz pre-sentó una demanda de tercería alegando que el condominio embargado era de sn propiedad, por haberlo comprado a su hermano Ernesto con anterioridad al embargo. El tercerista pidió además que se librara un mandamiento de injunction suspendiendo la subasta.' Y la corte accedió.
' No conformes Sucesores de L. Villamil y Co., S. en C., apelaron para ante este tribunal radicando un alegato que contiene treinta y ocho páginas, en maquinilla y en el que se trata el asunto en todos sus detalles y bajo todos sus aspec-tos, *pero que podría ser desestimado porque no contiene el señalamiento de errores que exigen las regias de esta corte. A no ser porque la parte contraria se encargó de entresa-car los errores y discutirlos separadamente, su estudio hu-biera sido difícil. Es para la buena administración de la justicia que existen las regias de la corte. Para un estudio de la naturaleza y función de un alegato véase el caso de Masarredo et al. v. Ramírez et al., 29 D.P.R. 796.
La resolución apelada está fundada por la propia corte ■sentenciadora así:
“No hay duda de que el demandante, como cuestión legal, tiene ■derecho al remedio solicitado, no tan sólo dentro de las disposiciones ■de la ley general sobre ‘Injunction,’ sino como remedio especial den-tro ’del procedimiento de tercería.
'“La corte es de opinión que las alegaciones contenidas en la pe-tición presentada, y la prueba aportada el día señalado para su vista, justifican la expedición del Injunction solicitado. El remate de una finca cuyo dominio se discute, puede dar lugar a multiplicidad de procedimientos y ocasionar daños de difícil valuación a la persona que la reclamase como de su propiedad. El remedio en ley (anota-ción de demanda en el registro) que se alega tiene el demandante, no lo es eficaz, pues con él no podía evitarse la venta en pública su-basta que es precisamente el acto cuyas consecuencias perjudiciales al peticionario traíanse de prevenir.”
*506En los dos párrafos que preceden se condensa todo este asnnto al cnal se lia dado por el apelante nna extensión in-debida. La demanda de tercería, la petición de injunction y la prueba practicada, presentan un caso prima facie a favor del tercerista. Si bien el embargo se anotó con anterio-ridad al registro definitivo de la compra del tercerista, la compra, que consta en escritura pública, tuvo lugar mucho antes no sólo del embargo si que también de la sentencia en que el embargo se basó. T en cuanto al injunction, el soli-citado y obtenido está expresamente autorizado por la ley especial sobre la materia que dice:
“La tercería respecto a bienes inmuebles se iniciará por demanda que formalizará el reclamante contra todas las personas que tengan interés en el asunto y el juicio se sustanciará por los trámites del Código de Enjuiciamiento Civil. Disponiéndose, que en las tercerías, de esta clase sólo podrá suspender el tercerista una orden de ejecu-ción para el trámite de subasta mediante interdicto-prohibitorio {injunction) de acuerdo con la ley definiendo los injunctions aprobada en marzo 8 de 1906; y' disponiéndose, además, que para conocer del interdicto tendrá jurisdicción la misma corte ante la cual se sustan-cie la tercería.” Sección 5276 de la Comp, de 1911, página 891.
La jurisprudencia que cita el apelante en su alegato no es del todo aplicable. Se trata aquí como hemos dicho de un caso especial y los hechos se ajustan perfectamente a la ley.
No debe perderse de vista que la corte de distrito no-había resuelto definitivamente el pleito de tercería. La ape-lación versa solamente sobre la. orden de injunction. Es por ello que nos hemos limitado a decir que el tercerista pre-sentó un caso prima facie a su favor y no hemos entrado a discutir ampliamente los méritos de la cuestión de derecho-envuelta. De otro modo nos hubiéramos visto obligados quizá a prejuzgar la resolución definitiva del litigio.
Debe confirmarse la resolución apelada.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.